El Juez PkesideNte Señor del Tobo,
emitió la opinión del tribunal.
Mercedes Figueroa y Rodríguez y su esposo Rafael L. Castellón iniciaron en la Corte de Distrito de Humacao un procedimiento ejecutivo hipotecario para el cobro de dos deudas, sus intereses y costas, garantizadas con hipoteca constituida por el deudor Pedro Rafael Ramírez sobre cierta finca situada en Caguas.
Se ordenó el requerimiento del deudor y la notificación de Daniel Buonomo que, según el registro, tenía constituida a su favor una tercera hipoteca sobre la misma finca.
Hechos el requerimiento y la notificación, compareció Buonomo, consignó en la secretaría la suma de 786 dólares y 50 centavos para pagar sus créditos a los ejecutantes y pidió que se tuviera por bien hecha la consignación y que continuara el procedimiento a su nombre como subrogado en los derechos de los dichos ejecutantes.
Según el escrito inicial, se reclaman 650 dólares como principal, 160 dólares y 18 centavos de intereses vencidos al tipo convenido del uno por ciento mensual y 200 dólares para costas, gastos y honorarios de abogado, o sea en junto $1,010.18.
Buonomo consignó como hemos dicho $786.50 porque sos-tiene que los ejecutantes sólo tienen derecho a reclamar en perjuicio de tercero $36.50 de intereses y $100 de costas.
La corte decidió en contra de Buonomo, y, en parte, dijo:
“Toda vez que de los títulos hipotecarios, así como de las ins-cripciones de las hipotecas en el Registro de la Propiedad aparece que los intereses fueron convenidos a partir de la fecha del con-trato de hipoteca, hasta su total reintegro, entendemos que no procede computar los mismos únicamente durante la vigencia del préstamo, sino hasta el total solvendo de la deuda.
“En cuanto a la suma fijada para honorarios de abogado y costas, somos de opinión, que la cantidad consignada es insuficiente para cubrir costas y honorarios de abogados, a pesar de haberse acumulado en un solo procedimiento ambas hipotecas.”
*919No conforme Buonomo interpuso el presente recurso se-ñalando la comisión de dos errores.
 Sostiene el apelante, y estamos con él enteramente conformes, qne sólo pueden reclamar los ejecutantes en perjuicio de tercero aquello que resulte del registro.
A la luz de ese principio veamos si existe aquí el dere-cho a reclamar $160.18 de intereses vencidos y no pagados o solamente $36.50.
Por la primera escritura de hipoteca otorgada el 8 de febrero de 1923 el deudor se comprometió a pagar $400 el 8 de agosto del mismo año, y por medio de la segunda, otor-gada el 8 de marzo de 1923, se obligó a satisfacer $250, tam-bién el 8 de agosto del propio año.
El apelante sostiene que sólo pueden reclamarse en per-juicio de tercero los intereses hasta la fecha del venci-miento.
¿ Qué fué lo pactado y hecho constar en el registro ? Con-testa la pregunta la certificación expedida por el registra-dor de la propiedad acompañada a la propia moción del apelante, así: Refiriéndose al préstamo de $400, “Dicha suma prestada desde la fecha de la escritura hasta su total reintegro devengará el interés del uno por ciento mensual pagadero a la acreedora en su domicilio por mensualidades vencidas. A la seguridad del pago de los cuatrocien-tos dólares, capital del préstamo, de los intereses correspon-dientes al tipo indicado y de cien dólares para costas, gas-tos y honorarios de abogado, .... constituye hipoteca vo-luntaria sobre el solar y casa descritos, . . . .” Las itáli-cas son nuestras. T de igual modo se registró la segunda transacción.
La cuestión suscitada la resuelve la misma Ley Hipote-caria. Su artículo 114 dice:
“La hipoteca constituida a favor de un crédito que devengue interés, no asegurará con perjuicio de tercero, además del capital, sino los intereses de los dos últimos años transcurridos y la parte vencida de la anualidad corriente.”
*920Y una simple operación aritmética como indican los ape-lados demuestra que lo que ellos reclamaron fué los intere-ses vencidos y no pagados correspondientes a dos años y a la anualidad corriente, ejercitando el derecho que de con-suno le concedían su contrato, el registro y la ley.
 La segunda contención del apelante es la de que habiendo los ejecutantes seguido un solo procedimiento no tenían derecho a percibir más de cien dólares para costas gastos y honorarios de abogado.
La falta de razón del apelante es clara. Los contratos y el registro hablan por sí mismos y ellos fijan para el co-bro por. la vía judicial de cada suma, cien dólares. Y una persona que aspira a subrogarse en la posición de otra debe cubrir con su oferta y sus hechos lo más que pudiera co-rresponder al subrogado.

La apelación carece de mérito alguno y debe en tal vir-tud declararse sin lugar, confirmándose la resolución recu-rrida.